DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 16-20, 24, 26, 28, 29, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0162764 A1 to Kan et al. (hereinafter Kan).
Regarding claim 16, Kan discloses a light emitting display device (para [0008]) comprising:
a substrate (para [0164]);
a light source over the substrate (para [0164]) ]), wherein the light source is a light emitting diode (para [0033]); and
a color conversion layer (film) between the substrate and the light emitting diode or over the light emitting diode and including a plurality of luminous bodies (para [0033], [0164] and Fig. 8),
wherein each luminous body includes:
a plurality of emission moieties (quantum dots 301, Fig. 3C), each emission moiety including an inorganic emission particle and a coating (barrier 306) layer surrounding a surface of the inorganic emission particle (para [0103]), and
an encapsulation moiety (308) connected to the coating layer (306) of the plurality of emission moieties (301) by a covalent bond and surrounding the plurality of emission moieties (Fig. 3C and para [0103]).  Encapsulation moiety 308 comprises surfactants selected from a group including non-ionic surfactants such as polyoxyethylenes, polyethylene glycols and octylphenoxy (poly(ethyleneoxy) ethanol (para [0105]) which form covalent bonds.
Kan further discloses wherein the inorganic emission particle comprises a core (302) and a shell (304) surrounding the core (Fig. 3C and para [0103]),
wherein the coating (barrier 306) layer covers the shell and surrounds an outer surface of the inorganic emission particle (Fig. 3C and para [0103]), and
wherein the coating (barrier 306) layer includes a material selected from a group comprising oxides of Ti, Al, Zr, and Si (para [0110]) and 
wherein each luminous body further includes a curable moiety 810 connected to an outer surface of the coating layer (Fig. 8).
The reference does not expressly disclose that the curable moiety is connected to an outer surface of the coating layer by a covalent bond.  However, the curable moiety 810 is selected from a group that includes polymers and monomers (para [0175]).  Therefore, the curable moiety is presumed to be connected to the outer surface of the coating layer via covalent bonding, absent evidence to the contrary.

Regarding claim 17, Kan discloses the light emitting display device according to claim 16, wherein a red pixel region is defined in the substrate, and the color conversion layer includes a red color conversion layer in the red pixel region (para [0179]), and
wherein a light from the light emitting diode is converted into a red wavelength light by the luminous body in the red color conversion layer (para [0088] and [0180]).

Regarding claim 18, Kan discloses the light emitting display device according to claim 17, wherein a green pixel region is further defined in the substrate, and the color conversion layer further includes a green color conversion layer in the green pixel region (para [0179]), and
wherein the light from the light emitting diode is converted into a green wavelength light by the luminous body in the green color conversion layer (para [0088] and [0180]).

Regarding claim 19, Kan discloses the light emitting display device according to claim 16, wherein a red pixel region and a green pixel region are defined in the substrate, and the color conversion layer covers the red pixel region and the green pixel region (combination of red and green, para [0172] and [0179]), and
wherein a light from the light emitting diode is converted into a red-green wavelength light by the luminous body in the color conversion layer. (para [0172] and [0180]).

Regarding claim 20, Kan discloses the light emitting display device according to claim 16, further comprising: a color filter layer (para [0030]),
wherein the color conversion layer is positioned between the light emitting diode and the color filter layer (para [0180]).

Regarding claim 24, Kan discloses the light emitting display device according to claim 16, wherein the coating layer has a porous property (para [0118]).


Regarding claim 26, Kan discloses the light emitting display device according to claim 16, wherein the curable moiety is a monomer or an oligomer capable of forming a siloxane resin (para [0175]).

Regarding claim 28, Kan discloses the light emitting display device according to claim 16, wherein the inorganic emission particle is a quantum dot (para [0026]).

Regarding claim 29, Kan discloses the light emitting display device according to claim 16, wherein a blue pixel region is further defined in the substrate, and the color conversion layer further includes a blue color conversion layer in the blue pixel regions (para [0179]), and 
wherein a light from the light emitting diode is converted into a blue wavelength light by the luminous body in the blue color conversion layer (para [0088] and [0180]).

Regarding claim 36, Kan discloses the light emitting display device according to claim 16, wherein the curable moiety (810) is extended from the outer surface of the core/shell particle (Fig. 8).  The core/shell particle in Fig. 8 is considered to be particle 301 of Fig. 3C, which includes coating layer 306 and encapsulation moiety 308.  Although encapsulation moiety 308 is not shown in Fig 8, one of ordinary skill in the art would expect moiety 308 to be present when the core/shell particles of Fig. 8 are particles 301 of Fig. 3C.  Therefore, curable moiety 810 is expected to extend from the outer surface of the coating layer (306) to an outside of the encapsulation moiety (308) by penetrating through the encapsulation moiety, absent evidence to the contrary.

Regarding claim 37, Kan discloses the light emitting display device according to claim 16, wherein the curable moiety (810) includes a curable functional moiety, and
wherein the curable functional moiety includes an epoxy group (para [0175]).

Claim 23, 30, 32, 34, 35, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kan in view of US 2008/0050851 A1 to Tanaka et al. (hereinafter Tanaka).
Regarding claim 23, Kan discloses a light emitting display device (para [0008]) comprising:
a substrate (para [0164]);
a light source (para [0164]), wherein the light source is a light emitting diode (para [0033]) including electrodes (para [0179]),  
a color conversion layer (film) between the substrate and the light emitting diode or over the light emitting diode and including a plurality of luminous bodies (para [0033], [0164] and Fig. 8),
wherein each luminous body includes:
a plurality of emission moieties (quantum dots 301, Fig. 3C), each emission moiety including an inorganic emission particle and a coating (barrier 306) layer surrounding a surface of the inorganic emission particle (para [0103]), and
an encapsulation moiety (308) connected to the coating layer (306) of the plurality of emission moieties (301) by a covalent bond and surrounding the plurality of emission moieties (Fig. 3C and para [0103]).  Encapsulation moiety 308 comprises surfactants selected from a group including non-ionic surfactants such as polyoxyethylenes, polyethylene glycols and octylphenoxy (poly(ethyleneoxy) ethanol (para [0105]) which form covalent bonds.
Kan further discloses wherein the inorganic emission particle comprises a core (302) and a shell (304) surrounding the core (Fig. 3C and para [0103]),
wherein the coating (barrier 306) layer covers the shell and surrounds an outer surface of the inorganic emission particle (Fig. 3C and para [0103]), and
wherein the coating (barrier 306) layer includes a material selected from a group comprising oxides of Ti, Al, Zr, and Si (para [0110]) and 
wherein each luminous body further includes a curable moiety 810 connected to an outer surface of the coating layer (Fig. 8).
The reference does not expressly disclose that the curable moiety is connected to an outer surface of the coating layer by a covalent bond.  However, the curable moiety 810 is selected from a group that includes polymers and monomers (para [0175]).  Therefore, the curable moiety is presumed to be connected to the outer surface of the coating layer via covalent bonding, absent evidence to the contrary.
Kan further discloses the display comprising electrodes (para [0179]) and a light emitting/conversion layer comprising a plurality of luminous bodies (QDs, para [0164]) but fails to expressly disclose a first electrode, a second electrode facing the first electrode and an emitting layer between the first and second electrodes; and a driving element between the substrate and the inorganic light emitting diode and connected to the inorganic light emitting diode.
However, Tanaka does teach a display device comprising a light emitting layer (188), red, green and blue pixel regions (para [0222]) and first (185) and second (189) electrodes wherein the first electrode faces the second electrode and the light emitting layer is between the first and second electrodes (para [0221]-[0223] and Fig. 15B).  Tanaka also teaches a driving element between the substrate and the inorganic light emitting diode and connected to the inorganic light emitting diode (para [0236]).
It would be obvious to one of ordinary skill in the art to provide a driving element between the substrate and LED and connected to the LED and to provide a first electrode facing a second electrode with a light emitting/conversion layer between the electrodes as set forth in Tanaka to provide the Kan display with the required power to function as a display with optimal efficiency and color performance (Kan, para [0005] and Tanaka, para [0020]).

Regarding claim 30, Kan in view of Tanaka discloses the light emitting display device according to claim 23. Kan further discloses wherein the coating layer has a porous property (para [0118]).

Regarding claim 32, Kan in view of Tanaka discloses the light emitting display device according to claim 23.  Kan further discloses wherein the curable moiety is a monomer or an oligomer capable of forming a siloxane resin (para [0175]).

Regarding claim 34, Kan in view of Tanaka discloses the light emitting display device according to claim 23.  Kan further discloses wherein the inorganic emission particle is a quantum dot (para [0026]).

Regarding claim 35, Kan in view of Tanaka discloses a light emitting display device according to claim 23.  Kan discloses where the emitting layer includes the plurality of luminous bodies (QDs, para [0164]). Tanaka further teaches wherein the emitting layer includes an emitting material layer (para [0226]), a first charge transporting layer between the first electrode and the emitting material layer and a second charge transporting layer between the emitting material layer and the second electrode (para [0279] and Fig. 22B). 

Regarding claim 38, Kan in view of Tanaka discloses the light emitting display device according to claim 23.  Kan further discloses wherein the curable moiety (810) is extended from the outer surface of the core/shell particle (Fig. 8).  The core/shell particle in Fig. 8 is considered to be particle 301 of Fig. 3C, which includes coating layer 306 and encapsulation moiety 308.  Although encapsulation moiety 308 is not shown in Fig 8, one of ordinary skill in the art would expect moiety 308 to be present when the core/shell particles of Fig. 8 are particles 301 of Fig. 3C.  Therefore, curable moiety 810 is expected to extend from the outer surface of the coating layer (306) to an outside of the encapsulation moiety (308) by penetrating through the encapsulation moiety, absent evidence to the contrary.

Regarding claim 37, Kan in view of Tanaka discloses the light emitting display device according to claim 23.  Kan further discloses wherein the curable moiety (810) includes a curable functional moiety, and wherein the curable functional moiety includes and epoxy group (para [0175]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 24 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 14, 16 and 18 of U.S. Patent No. 10962835 B2 (hereinafter 835).  Although the claims at issue are not identical, they are not patentably distinct from each other because both teach inorganic light emitting display devices comprising a substrate, an inorganic light emitting diode including electrodes, a driving element and a light emitting layer comprising a plurality of emission moieties comprising a core/shell particle and a coating layer surrounding the particle selected from the group consisting of SiO2, TiO2, Al2O3, ZrO2, ZnO, Nb, Zr, Ce and silicate and an encapsulation moiety (matrix resin) connected to the coating by a covalent bond (instant claim 16 and 835 claims 1, 5, 6, 14, 16 and 18).  Both teach that the coating layer has a porous property (instant claim 24 and 835 claim 1).  Both also teach that the inorganic emission particle is a quantum dot (instant claim 28 and 835 claim 4).

Response to Arguments
Applicant's arguments filed 10/4/22, regarding Kan, have been fully considered but they are not persuasive. Applicant points to Figs. 3C and 4C and paragraph [0143] of Kan, stating that alkoxysilane 412 acts as a nucleation site for the growth of barrier layer 306 but does not provide a covalently bonded curable moiety connected to an outer surface of the coating layer.  However, Fig. 3C and Fig. 4C are two different structures.  Fig. 4C shows ligand exchange that provides the nucleation sites (412) for the growth of barrier layer 306.  At this point, barrier layer 306 has not been formed.  Fig. 3c shows the core/shell quantum dot 301 with formed barrier layer 306 surrounded by an encapsulation layer of surfactants 308.  The surfactants are selected from non-ionic surfactants such as polyoxyethylenes, polyethylene glycols and octylphenoxy (poly(ethyleneoxy) ethanol (para [0105]) which form covalent bonds.
Applicant further argues that alkoxysilane 412 does not correspond to the curable moiety of the instant claims because 412 is not connected to an outer surface of the coating layer.  The examiner agrees.  The alkoxysilane of 412 is not attached to the outer surface of the coating layer (306) of the core/shell particles.  However, material 810 in Fig. 8 of Kan is a curable moiety (para [0174]) that is bonded to the outer surface of the coating/barrier layer (Fig. 8). Material 810 is selected from a group that includes polymers and monomers (para [0175]) which are expected to bond covalently, absent evidence to the contrary. 
Therefore, the 103 rejection of claims 16-20, 24, 26, 28 and 29 as obvious over Kan stands. 
The 103 rejection of claims 23, 30, 32, 34 and 35 as obvious over Kan in view of Tanaka also stands. 
The rejection of claim 25 as obvious over Kan is moot because the claim has been canceled. 
The rejection of claim 31 as obvious over Kan in view of Tanaka is moot because the claim has been canceled. 
Its noted that neither Kan, nor Kan in view of Tanaka teach an encapsulation layer comprising silicone.
Therefore, the rejection of claim 27 as obvious over Kan has been withdrawn.
The rejection of claim 33 as obvious over Kan in view of Tanaka is also withdrawn.

No arguments were presented regarding the obviousness double patenting rejection of claims 16, 24 and 28 as unpatentable over the claims of 835.
Therefore, the obviousness double patenting rejection of claims 16, 24 and 28 as unpatentable over the claims of 835 stands. 

Allowable Subject Matter
Claims 27 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Kan, teaches a similar display device wherein the coating layer is modified to include a hydroxyl group at a surface of the coating layer but fails to teach or suggest wherein the encapsulation moiety comprises a silicone-based material.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./                                                                                                                                                                                                        /Matthew E. Hoban/Primary Examiner, Art Unit 1734